                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

              Plaintiff,

              vs.                                    Civil No. 18-cv-1322-JPG-RJD

CAROL BURKHEAD-FOX,

              Defendant.

                                   DEFAULT JUDGMENT

       This matter having come before the Court, the defendant having failed to plead or
otherwise defend, and default having been entered,

        IT IS HEREBY ORDERED AND ADJUDGED that judgment on Count I is entered in
favor of the plaintiff United States of America and against defendant Carol Burkhead-Fox in the
amount of $50,645.29, plus interest at the rate of 4.375% from September 17, 2018, to the date of
entry of judgment, plus future interest; and

        IT IS HEREBY ORDERED AND ADJUDGED that judgment on Count II is entered in
favor of plaintiff United States of America and against defendant Carol Burkhead-Fox in the
amount of $89,889.01, plus interest at the rate of 4.25% from September 17, 2018, to the date of
entry of judgment, plus costs in the amount of $400.00, plus future interest.

                                     THOMAS L. GALBRAITH, Acting Clerk of Court

Date: October 3, 2018                s/ Tina Gray, Deputy Clerk




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
